 Fill in this information to identify your case:

 Debtor 1                  Michael L. Woods
                           First Name                       Middle Name               Last Name

 Debtor 2                  Barbara J. Woods
 (Spouse if, filing)       First Name                       Middle Name               Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number            18-61146
 (if known)
                                                                                                                         Check if this is an
                                                                                                                            amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/15


If you are an individual filing under chapter 7, you must fill out this form if:
 creditors have claims secured by your property, or
 you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?


    Creditor's         Ally Financial                                      Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of        2017 Jeep Patriot Latitude                        Reaffirmation Agreement.
    property              32,450 miles                                     Retain the property and [explain]:
    securing debt:        Location: 14820 Churchfield St
                          NW, North Lawrence OH 44666


    Creditor's         Mr. Cooper                                          Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of        14820 Churchfield St NW North                     Reaffirmation Agreement.
    property              Lawrence, OH 44666 Stark                         Retain the property and [explain]:
    securing debt:        County
                          Situated in the VIllage of North
                          Lawrence, County of Stark and
                          State of Ohio and Known as
                          and being Lot No. 80 and the
                          west one-half (1/2) of Lot No. 81
                          in the JP Burton Additi



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy




                 18-61146-rk             Doc 40           FILED 12/14/18            ENTERED 12/14/18 10:10:52            Page 1 of 2
 Debtor 1      Michael L. Woods
 Debtor 2      Barbara J. Woods                                                                      Case number (if known)    18-61146

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:               Ally Financial                                                                                     No

                                                                                                                               Yes

 Description of leased        Vehicle Lease
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Michael L. Woods                                                         X /s/ Barbara J. Woods
       Michael L. Woods                                                                Barbara J. Woods
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        December 14, 2018                                                Date    December 14, 2018




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




              18-61146-rk                Doc 40           FILED 12/14/18            ENTERED 12/14/18 10:10:52                          Page 2 of 2
